Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 1 of 23




                EXHIBIT A
Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 2 of 23
                                                                                           Name;;
                                                , *   ••                                   Date:         jf?J    Time:

                                                                                             Served lay: Sabine Hilton, AZ PS #7330
                         STATE COURT OF COBB COUNTY                                                      LA.WGRRL, LL.C.

                                       STATE OF GEORGIA




                          CIVIL ACTION NUMBER 18-A-30I0

                                                           5199,00 COST PAID
    Mirch til, Devonte


    PLAINTIFF
                                                  VS.
    Allied International Credit Corp.


    DEFENDANT



                                                SUMMONS
    TO THE ABOVE NAM ED DEFENDANT:

    You one hereby Summoned and required to file with the Cicflc Of said court and serve upon the
    Plaintiffs attorney, whose name and address Lsj
                                Cliff Dors en
                                Skaar& Feagle, LLP
                                2374 Main Street
                                Suite B
                                Tucker, Georgia 30084
    an answer to the complaint which is herewith served upon you, within 30 days after service of
    this summons upon you, exclusive of the day of service. If you tail to do so, judgment by
    default will be taken against you for ihe relief demanded in the complaint.

    This 1 4tli day of November, 2018.
                                                           Clerk of State Court




                         JKT7K ill
                                                  ~         (Angle T. Davis, Clerk of State Court
               ¥\                     Mi
                                       /
                                                                            Cobb County, Georgia

                  %
                                     o,N
                         ""HunninW




    12 East Park Square, Marietta, Georgia 30090-9630
                                                                                           Page I of I
    (770) 528-1220 Building B, First Floor-Civil Division
     Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 3 of 23


                                                                            & EFJLED IN OFFICE
                                                                            CLERK OF STATE COURT
                                                                            COBB COUNTY, GEOROIA

                                                                              18-A-3010
                                                                         NOV 13, 2018 05:18 PK


                   IN THE STATE COURT OF COBB COUNTY
                                                                            (ML J. dm)
                                                                              VatwIb T.     CI**   SlaSu
                                                                                          Cobb Courtly. flktocip*

                              STATE OF GEORGIA



DEVONTE MITCHELL,
on behalf of himself and all others
similarly situated,

      Plaintiff,
                                                    Civil Action File No.
v.



ALLIED INTERNATIONAL CREDIT
CORP., a Delaware Corporation,
                                                    Jury Trial Demanded
      Defendant.



                        CLASS ACTION COMPLAINT


                                INTRODUCTION

1.    Plaintiff, DEVONTE MITCHELL ("Mitchell") seeks redress on behalf of


      himself and all others similarly situated who subscribe to a cellular

      telephone number that Defendant made or initiated telephone calls to using


      an artificial or prerecorded voice message and/or using an automatic


      telephone dialing system without the prior express consent of the called


      party. Plaintiff alleges that Defendant's conduct violated the Telephone

      Consumer Protection Act, 47 U.S.C §227 ("TCPA"), and the regulations


      promulgated thereunder, 47 CFR § 64.1200.
     Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 4 of 23




                  PARTIES AND PERSONAL JURISDICTION


2.    Plaintiff, Devonte Mitchell, is a natural person who resides in Cobb County,


      Georgia and is authorized by law to bring this action.

3,    Defendant, Allied International Credit Corp, ("AIC"), is a corporation

       incorporated under the laws of Delaware with its principal place of business

       located at 2222-2228 W, Northern Ave., Suite B202, Phoenix, Arizona


       8502 L


4.     AIC is an international collector of consumer debts with offices in Canada,

       the U.K., dte Philippines, and the United States.

5,     AIC regularly collects and attempts to collect allegedly delinquent consumer


       debts throughout the United States, including throughout the State of

       Georgia.


6,     AIC continually and systematically transacts business within Cobb County,


       Georgia.

7,     In the course of its business, AIC regularly uses the telephones to contact


       alleged debtors and consumers regarding business matters, including past


       due or delinquent accounts.


8.     In the course of its business, AIC initiated telephone calls to Plaintiffs


       cellular telephone number in Cobb County, Georgia.


                                           2
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 5 of 23




9.     The calls were received by Plaintiff in Cobb County, Georgia.

10.   Plaintiffs causes of action arise from telephone calls initiated by AIC to his


      cellular telephone within Cobb County, Georgia.

1].   AIC is subject to the jurisdiction and venue of this court.


12.    AIC may be served by personal service upon its registered agent for service

       of process within the State of Georgia, to wit; Corporation Service


       Company, 40 Technology Pkwy South, #300, Norcross, GA 30092.

13.    Other defendants may be discovered in the course of litigation. As such,

       Plaintiff respectfully requests that this Court permit the addition of later


       discovered Defendants upon motion.




                                 STATEMENT OF FACTS


14.    The named Plaintiff is the subscriber and regular user of cellular telephone


       service for telephone number (404) 749-8857.

15.    AIC has initiated telephone calls to Plaintiffs cellular telephone number.


16.    Plaintiff has never provided AIC with his cellular telephone number.


17.    Plaintiff has never provided AIC with permission to make or initiate calls to

       his cellular telephone number.

18.    The tetephone calls were made using an automatic telephone dialing system.



                                            3
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 6 of 23




19,    The telephone calls actually played an artificial arid/or prerecorded voice.


20.    The fact that voice used on the telephone messages is artificial and/or


       prerecorded is clear to the listener.


21.    The voice is choppy from word to word, indicating a computer is reading a


       script rather than a live person,


22.    During the artificial or prerecorded voice script message, a short pause


       occurs which is followed by an interjected computer generated voice which

       attempts to read the name of an individual person.


23.    The name of such individual is unintelligible from the artificial, computer


       generated voice.


24,    Plaintiff has received at least 14 such messages which each sounded

       identical to the others.


25.    Plaintiff also received at least 3 calls which consisted of dead air.


26.    AIC used an artificial or prerecorded voice message when it initiated calls to

       Plaintiff and the class.


27.    The use of an artificial voice and abandoned dead air calls is also indicative


       of the use of an automatic telephone dialing system.

28.    AIC uses a cloud based dialer provided by TCN, Inc. to make autodialed


       calls.


                                               4
       Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 7 of 23




29.     AIC uploads contact information, including cellular telephone numbers, into

        TCN's secure contact manager to be stored.


30.     AIC then has the option of mapping the contact information with more data

        in order for the TCN system to better prioritize and sequence calls to the


        cellular telephone numbers for a calling campaign.

31.     The calls are launched automatically by the TCN system when a dialing


        campaign is set to occur.


32.     AIC agents can log into an agent gateway, and the dialer will route calls to

        the agent once the dialer receives a live connection.

33.     The dialer can also play artificial or prerecorded voice messages, such as the

        ones played in telephone calls to Plaintiff.

34,     The TCN dialer provides for conditional and sequential dialing.

35 .    The TCN dialer stores telephone numbers in its secure contact manager.


36.     The TCN dialer uses a sequential number generator to automatically


        generate a sequence of telephone numbers to be called from the database

        stored in the secure contact manager.


37.     The TCN dialer dials such numbers.

38.     The TCN dialer can dial thousands of numbers in a short period of time.




                                            5
       Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 8 of 23




39.     The TCN dialer can dial without human intervention at the time the call is

        initiated.


40.     The TCN dialer is an automatic telephone dialing system.


41 .    The telephone calls to Plaintiffs cellular telephone number, and to the class,

        were initiated using an automatic telephone dialing system.

42.     The TCN dialer provides for cellular scrubbing to prevent calling ceilutar

        telephone numbers, if the caller chooses to utilize this feature.

43.     Plaintiff has never given AIC permission to call his cellular telephone


        number.

44.     Plaintiff dtd not wish to be contacted by AIC for any purpose.


45.     On multiple occasions, Plaintiff requested the AIC to cease calling.


46.     Despite Plaintiffs demand that AIC cease calling his cellular telephone, AIC


        continued to initiate calls to Plaintiffs cellular telephone number using

        artificial or prerecorded voice messages and an automatic telephone dialing

        system, at times initiating multiple calls during the same day.


47.     Dialing systems, like the one employed by AIC to call Plaintiff, lack human


        intelligence and continue to call until someone intervenes to force it to stop


        calling.




                                            6
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 9 of 23




48,     AIC knew or should have known that (404) 749-8857 was a cellular

        telephone number.

49.     In the alternative, AIC could have conducted a simple cellular telephone

        number scrub using the TCN dialer to determine that (404) 749-8857 was a

       cellu lar te lephone number.

50.     Continuing to initiate calls to cellular telephone numbers without conducting

        a cellular scrub, particularly after a request to cease doing so, was in reckless

        disregard of AlC's obligations under the TCPA.

51.     It was the intent of AIC to initiate the telephone call campaigns.


52.     The telephone calls made by AIC to Plaintiffs and to die class members'

        cellular telephone numbers were knowingly and willfully initiated.

53.     Manufacturers and vendors of dialing software, hardware and equipment,

        such as that employed by AIC, routinely provide their clients manuals and


        other media concerning TCPA compliance, m particular scrubbing or


        flagging of cellular telephone numbers.


54.     Plaintiff did not desire to receive such calls to his cellular telephone number,


        and Plaintiff and members of the class suffered particularized and concrete


        injuries as a result including, but not limited to, annoyance, nuisance,




                                             7
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 10 of 23




        harassment, invasion of the their respective privacy interests, intrusion upon

        sec fusion, and trespass or occupation of their respective telephone lines.


55,     Moreover, Congress has statutorily elevated the rights of consumers to be


        free from and legally protected against the types of calls which violate the


        TCPA, and AIC has harmed the named Plaintiff and class members by


        invading this legally protected right.


56.     The legally protected rights under the TCPA closely relate to rights


        enforceable at common law, including without limitation to the torts of

        intrusion upon seclusion, nuisance, harassment, tortuous infliction of


        emotional distress, and unreasonable collection practices.


57.     All conditions precedent to bringing this action have been complied with.




                                   CLASS ALLEGATIONS


58,     This action is brought on behalf of a class defined as (i) all persons to whom


        a call was initiated by or on behalf of AIC (ii) to such person's cellular


        telephone number (iii) using the same voice script and/or the same or dialing


        system(s) used to call (404) 749-8857 (iv) in the four year period preceding


        the filing of this action, through the date of class certification.




                                             8
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 11 of 23




59.    Plaintiff alleges a subclass of such persons from which A1C obtained the

       cellular telephone number from the same source from which it obtained

       telephone number (404) 749-8857.

60.    The exact size of the class is information within the exclusive knowledge of

       the Defendant.

61.    The class is so numerous that joinder of at! members is Impractical.

62.    The allegation of the previous paragraph is likely to have evidentiary support

       after a reasonable opportunity for further investigation or discovery. This

       allegation is based upon the following information; 1) Plaintiff himself


       received many calls to his cellular telephone from AIC, indicating Defendant


       did not scrub to remove cellular telephone numbers; 2) Many of the received


       calls to Plaintiff included an artificial or prerecorded voice message; 3) the


       very purpose of automated dialers is to call numerous persons in a short


       amount of time, and Plaintiff received multiple calls to his cellular


       telephone; and 4) the sheer size and scope of AIC's collection campaigns.


63.    There are questions of law and fact common to the class, which common


       issues predominate over any issues involving only individual class members.


       The principal issues are:




                                           9
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 12 of 23




              a. Whether AIC's dialing system{s) constitutes an automatic

                 telephone dialing system;


              b. Whether the voice used in calling Plaintiff and members of the

                  calls constitute an artificial or prerecorded voice; and


              c. Whether the telephone calls were made knowingly or willfully.


60.     The claims of the Plaintiff are typical of those of the class members. All are

        based on the same facts and legal theories.


61.     Plaintiff will fairly and adequately protect the interests of the class. He has

        retained counsel experienced in handling TCPA robocall actions and class

        actions. Neither Plaintiff nor his counsel have any interests which might


        cause them not to vigorously pursue this action.


62,     Certification of the class under Fed. R. Civ. P. 23 is appropriate in that:


        a.    The questions of law or fact common to the members of the class

              predominate over any questions affecting an individual member;


        b.    A class action is superior to other available methods for the fair and

              efficient adjudication of the controversy. Class treatment will permit a


              large number of similarly situated persons to prosecute their common


              claims relating to Defendant's autodialed calls to their cellular


              telephones in a single forum simultaneously, efficiently, and without


                                            10
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 13 of 23




              the duplication of effort and expense that numerous individual

              lawsuits would entail. Absent a class action, many members of the


              class will likely not obtain or even attempt to obtain relief, whether

              because they are unaware of their right to relief from the harm caused

              by Defendant's illegal practices, due to the prohibitive time and


              monetary cost inherent in individual litigation, or otherwise.


63.     Plaintiff requests certification of a class pursuant to Fed. R, Civ, P. 23(b)(3)

        for his claims of monetary damages.

64.     Defendant has acted on grounds that apply generally to the class making


        final injunctive relief appropriate to the class as a whole.


65.     Plaintiff requests certification of a class pursuant to Fed. R. Civ. P. 23(bX2)


        for his claims for injunctive relief.




                                 CAUSES OF ACTION


         COUNT ONE: INJUNCTIVE RELIEF PURSUANT TO 47 U.S.C.
 §227(b)(3)(A) TO REQUIRE DEFENDANT CEASE UNLAWFUL USE OF
                AUTOMATIC TELEPHONE DIALING SYSTEMS

64.     The acts described above constitute violations of the Telephone Consumer


        Protection Act by Defendant's use of an automatic telephone dialing system


        to make and/or initiate calls to Plaintiffs and to class members' cellular



                                                11
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 14 of 23




        telephone numbers. As evidenced by Defendant's continuous calling of

        Plaintiff, in violation of the TCPA, Defendant's policies and procedures


        violate the TCPA on a continuing basis.

65.     Based on Defendant's pattern and practice of violating the TCPA, future

        violations will continue.

66.     The only way to prevent the Defendant from continuing to violate the TCPA

        is to enjoin the defendant from further use of automatic telephone dialing


        system.


67.     Accordingly, Plaintiff, individually and on behalf of the Class, seeks

        injunctive relief pursuant to 47 U.S.C. §227(bX3)(A) to enjoin and prohibit


        Defendant from use of an automatic telephone dialing system in the future,


68.     In the alternative, Plaintiff individually and on behalf of the class, seeks

        injunctive relief pursuant to 47 U.S.C, § 227(b)(3)(A) to enjoin and prohibit

        Defendant from continuing use of an automatic telephone dialing system


        without the prior express consent of the called party in the future.



       COUNT TWO: INJUNCTIVE RELIEF PURSUANT TO 47 U.S.C
 §227(b)(3)(A) TO REQUIRE DEFENDANT CEASE UNLAWFUL USE OF
            ARTIFICIAL OR PRERECORDED VOICE MESSAGES

69.     The acts described above constitute violations of the Telephone Consumer


        Protection Act by Defendant's use of artificial or prerecorded voice message

                                             12
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 15 of 23




        to make and/or initiate calls to Plaintiffs and to class members' cellular

        telephone numbers. As evidenced by Defendant's continuous calling of


        Plaintiff, in violation of the TCPA, Defendant's policies and procedures


        violate the TCPA on a continuing basis.


70.     Based on Defendant's pattern and practice of violating the TCPA, future

        violations will continue.


71.     The only way to prevent the Defendant from continuing to violate the TCPA


        is to enjoin the defendant from further use of artificial or prerecorded voice


        calls.

72.     Accordingly, Plaintiff, individually and on behalf of the Class, seeks


        injunctive relief pursuant to 47 U.S.C. §227{bX3)(A) to enjoin and prohibit


        Defendant from use of artificial or prerecorded voice calls in the future.


73.     In the alternative, Plaintiff individually and on behalf of the class, seeks

        injunctive relief pursuant to 47 U.S.C. § 227(b)(3)(A) to enjoin and prohibit


        Defendant from continuing use of artificial or prerecorded voice calls

        without the prior express consent of the called party in the future.




                                            13
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 16 of 23




           COUNT THREE: MONETARY DAMAGES PURSUANT TO 47
          U.S.C. § 227(b)(3)(B) FOR IMPROPER USE OF AN AUTOMATIC
                            TELEPHONE DIALING SYSTEM

74.     The acts of Defendant constitute violations of the Telephone Consumer


        Protection Act's prohibitions on the use of automatic telephone dialing


        systems and the regulations promulgated thereunder.


75.     Defendant used an automatic telephone dialing system when it made and/or


        initiated calls to plaintiffs cellular telephone number.

76.     Defendant's violations of the TCPA include, but are not limited to, the

        following:


77.           Making     and/or    initiating    telephone   calls    using     an

              automatic telephone dialing system to any telephone


               number   assigned    to   a cellular telephone        service,   in


               violation of 47 U.S.C. § 22?(b)(lXA)(ui) and 47 CFR §


              64.1200(a)(lXiii).

78.     As a result of Defendant's actions, Plaintiff and the members of the class are


        entitled to an award of damages of $500.00 for each such violation.

79.     Defendant's violations were committed willfully and knowingly.


80.     Plaintiff, on behalf of himself and the class, requests the court treble


        damages pursuant to 47 U.S.C. §227(b)(3).



                                                14
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 17 of 23




        COUNT FOUR: MONETARY DAMAGES PURSUANT TO 47 U.S.C
          § 227(b)(3)(B) FOR IMPROPER USE OF AN ARTIFICIAL OR
                           PRERECORDED VOICE MESSAGE

81.    The acts of Defendant constitute violations of the Telephone Consumer


       Protection Act's prohibitions on the use of artificial or prerecorded voice

       calls and the regulations promulgated thereunder.


82.    Defendant used an artificial or prerecorded voice when it made and/or


       initiated calls to plaintiffs cellular telephone number.


83.    Defendant's violations of the TCPA include, but are not limited to, the


       following:

84,          Making       and/or   initiating    telephone      calls    using   an

             artificial   or   prerecorded       voiced       message     to     any


              telephone    number     assigned       to   a   cellular   telephone

             service, in violation of 47 U.S.C. § 227(b)(l)(A)(iii) and


             47 CFR § 64,120D(a)(l)(iii).

85.    As a result of Defendant's actions, Plaintiff and the members of the class are

       entitled to an award of damages of $500.00 for each such violation.

86.     Defendant's violations were committed willfully and knowingly.




                                                15
       Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 18 of 23




87 .     Plaintiff, on behalf of himself and the class, requests the court treble


         damages pursuant to 47 U.S.C. §227{b)(3).




                     COUNT FIVEi BAD FAITH ATTORNEY FEES

88.      Defendant willingly, knowingly, and intentionally violated the TCPA in


         making autodialed telephone calls and/or using an artificial or prerecorded


         voice message to Plaintiff's and class member's cellular telephone numbers


         without the parties' prior express consent

89.      "Every intentional tort invokes a species of bad faith that entitles a person

         wronged to recover the expenses of litigation including attorney fees." Tyler


         v. Lincoln, 272 Ga. 1 18, 527 S.E.2d 180 (Ga. 2000).


90.      "There is no requirement that a viable state law claim exist in order for the


         jury to award litigation expenses pursuant to OCGA § 13-6-1 1 . Rather,

         'OCGA § 13-6-1 1 constitutes a vehicle for the collection of attorney fees

         even when only a federal law claim for damages is submitted to the finder of

         fact." Fulton County v. Legacy Inv, Group, LLC, 296 Ga.App. 822, 827


         (2009).


91.      Defendant has acted in bad faith, been stubbornly litigious or caused the

         Plaintiff, and the class members, unnecessary trouble and expense, and as


                                             16
      Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 19 of 23




       such, Plaintiff and the class members are entitled to an award of litigation


       expenses, including a reasonable attorneys' fee, pursuant to O.C.G.A; § 13-


       6-11.




                            JURY TRIAL DEMAND


92.    Plaintiff hereby demands a trial by jury on all issues so triable.




                   DOCUMENT PRESERVATION DEMAND


93.    Plaintiff hereby demands that the Defendant take affirmative steps to


       preserve alt telephone recordings, data, emails, other recordings, phone


       records, dialer records, documents and alt other tangible things that relate to

       the allegations herein, Plaintiff or the putative class members, or the making


       of telephone calls, the events described herein, any third party associated

       with any telephone call, campaign, telemarketing, account, sale or file


       associated with plaintiff or the putative class members, and any account or

       number or symbol relating to any of them. These materials are very likely


       relevant to the litigation of this claim. If Defendant is aware of any third

       party that has possession, custody or control of any such materials, Plaintiff


       demands that Defendant request that such third party also take steps to



                                           !?
    Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 20 of 23




      preserve the materials. This demand shall not narrow the scope of any


      independent document preservation duties of the defendant.




      WHEREFORE, Plaintiff requests that the Court enter judgment in favor of


himself and the class he seeks to represent against Defendant, as follows:

      A,    Certification of this matter to proceed as a class action;


      B.    That Plaintiff and the class be awarded damages in the liquidated


            amounts provided by statute;

      C.    That Plaintiff and the class be awarded treble damages;


      D.    In order to ensure plaintiff and members of the class do not receive


            future calls like those delineated here, that the defendant be

            permanently enjoined from making telephone calls using the


             equipment used to call plaintiff, without the prior express consent of

             the called party,


      E.    In order to ensure plaintiff and members of the class do not receive


             future calls like those delineated here, that the defendant be


             permanently enjoined from making telephone calls using an artificial


             or prerecorded voice message, without the prior express consent of the

             called party.


                                          18
Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 21 of 23




 F.    In order to ensure plaintiff and members of the class do not receive


       future calls like those delineated here, that defendant be subjected to


       formal quarterly reviews through an independent third-party auditor as

       to compliance with the injunction above, and submit such audits to


       plaintiffs counsel and the Court;


 G.    In order to ensure plaintiff and members of the class do not receive


       future calls like those delineated here, that defendant be required to

       keep track of any allegation by any person that they may have been


       called without their consent, Each such allegation shall be


       investigated by the defendant, and the results of such investigation,


       including what equipment was used to make such calls, shall be

       included in the complaint database. The complaint database shall be

       submitted on a quarterly basis along with the independent auditor's

       report.


  H,   That Plaintiff and members of the class be awarded the expenses of

       litigation, including a reasonable attorneys' fee.


  I.   That Plaintiff and members of the class be awarded such additional

       relief as deemed just and proper.




                                     19
Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 22 of 23




       Respectfully submitted,


                                       SKAAR & FEAGLE, LLP



                                 By:   /$/Justin T, Holcombe
                                       Justin T, Holcombe
                                        Georgia Bar No. 552100
                                       jholcombe@skaarandfeagle.com
                                        Kris Skaar
                                       Georgia Bar No. 649610
                                       kskaar@skaarandfeagle .com
                                       133 Mirramont Lake Drive
                                       Woodstock, GA 30189
                                       Tel:   (770)427-5600
                                       Fax:   (404)601-1855


                                       James M, Feagle
                                       Georgia Bar No. 256916
                                       jfeagle@skaarandfeagle.com
                                       Cliff R. Dorsen
                                       Georgia Bar No. 149254
                                       cdorsen@skaarandfeagle. com
                                       2374 Main Street, Suite B
                                       Tucker, GA 30084
                                       Tel:   (404)373-1970
                                       Fax:   (404) 60 1 -1855




                                  20
              Case 1:18-cv-05821-LMM Document 1-1 Filed 12/20/18 Page 23 of 23


                                                                                                                & ERLED EN OFFICE
                                                                                                               CLERK OF STATE COURT
                                                                                                               COBB COUNTY, GEORGIA
       General Civil and Domestic Relations Case Filing Information Form
                                                                                                                   1 8-A-301 0
             Superior or 0 State Court of              Cobb                    County                          NOV 13, 2018 05:18 PM

       For Clerk Use Only
                                                                                                                          Cefeb County, Georgia
       Date Filed         li-ia-zoiB                  Case Number        ig-A-aoio
                          MM-DD-YYYY


RainUff(i)                                                       Defendant(s)
Mitchell,    Devonte                                             Ail lad International         credit Corp.
Last            FfRrt             Middle!    Suffix     Prefix    Last               Flrtt         Middle L     Suffix   Prefix


Left            Flnt              Middle!    Suffix     Prefix    Lett            Flr*t            Middle I.    Suffix   Prefix


tart            First             Middle t   Suffix     Prefix    Lart            Flrrt            Middle I.    Suffix   Prefix


test            first             Middle!    Suffix     Prefix    Lwt                First         Middle L     Suffix   Prefix


PialntlfTs Attorney       Doreen,     ciitf r                     Bar Number                           Self-Represented

                                                Check One Case Type Irt One Box


       General Civil Cases                                               Domestic Relations Cases
                  Medical Malpractice Tort                                      Dissolution/Divorce/Separate
                  Product Liability Tort                                        Maintenance
                  Automobile Tort                                        O      Paternity/legitimation
       O          General Tort                                           O      Support- IV-D
                  Contract                                               O       Support - Private (non-IV-D)
                  Real Property                                          O      Adoption
                  Civil Appeal                                                   Family Violence Petition
       D          Habeas Corpus                                                 Other Domestic Relations
       o          Restraining Petition
                  Injuntf ion/Mandamus/Other Writ                        Post-Judgement - Check One Case Type
                  Garnishment
                                                                                Contempt
                  Landlord/Tenant
                                                                                 Non-payment of child support,
       3          Other General Civil
                                                                                medical support or alimony.
                                                                         D      Modification
                                                                                Administrative/Other

       Check If the action is related to another actionfs) pending or previously pending in this court involving some or all
       the same parties, subject matter, or factual Issues, tf so, provide a case number for each,


                  Case Number                                    Case Number


a      1 hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
       redaction of personal or confidential information in O.CG.A, $9-11-7.1.

       Is interpreter needed in this case? If so, provide the language^} required.
                                                                                                 Lintjuagelc) Neetfed

O      Do you or your client need any disability accommodations? If so, piease describe the accommodation request.
